 

Exhibit 10.03

 

INDEMNIFICATION, DEFENSE AND HOLD HARMLESS AGREEMENT

 

This INDEMNIFICATION, DEFENSE AND HOLD HARMLESS AGREEMENT made and entered into
this ____ day of _______, 2013 (the "Agreement"), by and between WPCS
International Incorporated, a Delaware corporation (together with its
subsidiaries, as defined in the federal securities laws, the "Company"), and
Sebastian Giordano (the "Indemnitee"):

 

WHEREAS, competent persons are becoming more reluctant to serve publicly-held
corporations as members of the Board of Directors or in other capacities unless
they are provided with adequate protection through insurance and indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation; and

 

WHEREAS, the Board of Directors of the Company has determined that the inability
to attract and retain such persons is detrimental to the best interests of the
Company's stockholders and that the Company should act to assure such persons
that there will be increased certainty of such protection in the future; and

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify such persons to the fullest extent permitted by
applicable law so that they will serve or continue to serve the Company free
from undue concern that they will not be so indemnified; and

 

WHEREAS, the Indemnitee is willing to serve as a member of the Company’s Board
of Directors and as interim chief executive officer on the condition that he be
so indemnified;

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and the Indemnitee do hereby covenant and agree as follows:

 

Section 1 - Services by Indemnitee

The Indemnitee agrees to serve as a director of the Company and as its interim
chief executive officer. The Indemnitee may at any time and for any reason
resign from such position.

 

Section 2 - Indemnification

The Company shall indemnify the Indemnitee to the fullest extent permitted by
applicable law in effect on the date hereof or as such laws may from time to
time be amended. Without diminishing the scope of the indemnification provided
by this Section 2, the rights of indemnification of the Indemnitee provided
hereunder shall include but shall not be limited to those rights set forth
hereinafter, except to the extent expressly prohibited by applicable law.

 

Section 3 - Actions or Proceeding Actions

The Indemnitee shall be entitled to the indemnification rights provided in this
Section 3 if, through his role as director of the Company or interim chief
executive officer, he is a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative in nature. Pursuant to this Section 3,
the Indemnitee shall be indemnified by the Company against all expenses
including attorneys' fees, costs, judgments, penalties and fines if he acted in
good faith and in a manner he reasonably believed to be in or not opposed to the
best interests of the Company, and, with respect to any criminal action or
proceeding, he had no actual knowledge that his conduct was unlawful.. The
Indemnitee is entitled to engage attorneys of his choice to represent and defend
him.

 

 

Page One of Three

 

 

 

 

Section 4 - Reimbursement for Costs, Charges and Expenses

Notwithstanding the other provisions of this Agreement and in addition to the
rights to indemnification set forth in Section 3 hereof, Indemnitee shall be
reimbursed by the Company for all costs, charges and expenses, including
attorneys' fees incurred by him or on his behalf in connection therewith within
twenty (20) days of providing invoices for the same, subject to Indemnitee’s
right to redact portions of the detailed invoices to protect attorney/client
privileged communications.

 

Section 5 - Other Rights to Indemnification

The indemnification and reimbursement of expenses, including attorneys' fees and
costs provided by this Agreement shall not be deemed exclusive of any other
rights to which the Indemnitee may now or in the future be entitled.

 

Section 6 – Representations and Warranties

 

The Company hereby makes the following representations and warranties that:

 

(i)this Agreement is consistent with the Articles of Incorporation and the
Bylaws of the Company and any amendments thereto; and;

(ii)the Company currently has in force and will maintain Directors’ and
Officers’ Liability (D & O) insurance.

 

Section 7 - Indemnitee Enforcement

In the event that the Indemnitee is required to enforce his rights under this
Agreement or to recover damages for the breach of this Agreement, the
Indemnitee, if he prevails in whole or in part in such action, shall be entitled
to recover from the Company any actual expenses for attorneys' fees and
disbursements reasonably incurred by him.

 

Section 8 - Duration of Agreement

This Agreement shall continue until final termination of any pending or
threatened actions, suits, proceedings or investigations with respect to the
Indemnitee as a director or former director of the Company. This Agreement shall
be binding upon the Company and its successors and assigns and shall inure to
the benefit of the Indemnitee and his spouse, assigns, heirs, executors,
administrators or other legal representatives.

 

Section 9 – Severability, Identical Counterparts and Headings

If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever the validity, legality and
enforceability of the remaining provisions of this Agreement including, without
limitation, all portions of any paragraphs of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that are not themselves
invalid, illegal or unenforceable shall not in any way be affected or impaired.
This Agreement may be executed in one or more counterparts, each of which shall
for all purposes be deemed to be an original but all of which together shall
constitute one and the same Agreement. Only one such counterpart signed by the
party against whom enforceability is sought needs to be produced to evidence the
existence of this Agreement. The headings of the Sections of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

 

Page Two of Three

 

 

 

 

Section 10 - Modification, Waiver and Notices

No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by both of the parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof The Indemnitee agrees promptly to notify the Company
in writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any matter which may be
subject to indemnification covered hereunder, either civil, criminal or
investigative. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
certified, overnight mail or registered mail to the respective addresses of the
parties. Failure to provide notice of being served should not cause Indemnitee
to lose any of his rights unless such failure causes the Company to lose any of
its material rights.

 

In connection with the foregoing, Indemnitee shall be provided at least ten (10)
days written notice before any vote on any amendments that would change any of
the Indemnitee’s rights under this Agreement and that such rights under this
Agreement shall not be amended without Indemnitee’s consent.

 

The Indemnitee will be provided with at least 30 days written notice prior to
the termination of the D&O insurance.

 

Section 11 - Governing Law

The parties agree that this Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without giving
effect to the conflict of laws.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

 

WPCS INTERNATIONAL INCORPORATED

 

 

By:       Andrew Hidalgo     Chairman of the Board  

 

 

INDEMNITEE

 

By:       Sebastian Giordano  

 

Page Three of Three

 



 

 